Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because in claim 1, line 8, “a cable aperture” could be written as “the cable aperture” since it was presented on line 3 of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites the limitation "the biasing member" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Since claims 2-4 further depend on claim 1, they are also rejected.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schumacher et al. (US 9759872), hereinafter Schumacher.
Regarding Claim 1, Schumacher discloses a fiber optic cable assembly (fig. 2, item 150) onto a fiber optic polishing fixture (Col. 2-3) using a clamp assembly (fig. 8, items 300 and 204) operatively connected to the fiber optic polishing fixture, comprising: inserting a portion of the fiber optic cable assembly into a cable aperture (fig. 7, item 221) of the fiber optic polishing fixture; and rotating a latch (fig. 8, item 315) about a clamp base (fig. 8, item 301) of a clamp assembly to move a shaft (fig. 8, item 319) and a clamping member (fig. 11, item 300) from an unclamped position (fig. 9, item 329) into a clamped position (fig. 8, item 330), the clamped position being when the clamping member engages the fiber optic cable assembly thereby transferring a force of the biasing member (fig. 7, item 214) to the fiber optic cable assembly thereby securing it within a cable aperture of the fiber optic polishing fixture (Col. 1-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable Schumacher et al. (US 9759872), hereinafter Schumacher as applied to claim 1.
Regarding Claim 2, Schumacher discloses or teaches a first biasing force of the biasing member (fig. 9, item 214 produces a force via item 217; since member is not defined by the applicant the broadest reasonable interpretation can be applied. American Heritage Dictionary defines “member” as a distinct part of a whole, therefore one part can be made up of several members) from an upward biasing force (applicant does not define which direction is “up” or “down”, so if fig. 4 is turn 90 degrees so item 201 is standing on the thinnest edge, then the force from item 217 on one side is upward) is to a downward biasing force (fig. 9 below shows item 217 will create a force both upward and downward). 

    PNG
    media_image1.png
    770
    587
    media_image1.png
    Greyscale

Regarding Claim 3, Schumacher discloses or teaches a first biasing member (fig. 9, item 217) and a second biasing member (fig. 9, item 215), the first biasing member exerting the first biasing force (the force on the fiber optic cable), and the second biasing member exerting a second biasing force (fig. 14, force on item 320 from item 216 same upward direction from fig. 9 above) on the latch in an upward direction relative to the clamp base. 
Regarding Claim 4, Schumacher discloses or teaches the downward biasing force causes the clamping member to engage the fiber optic cable assembly (fig. 9 above, the opposite side of item 217 is a second fiber optic cable clamp where a second item 217 clamps the fiber in the downward direction). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723